


Exhibit 10.1




September 9, 2011
Jennifer Pileggi


Re:    Employment Terms


Dear Jennifer:
Silicon Graphics International, Corp. (the “Company”), is pleased to offer you
the position of SVP, General Counsel and Corporate Secretary, on the following
terms. Your employment shall commence on September 19, 2011 (“Start Date”).
POSITION. You will serve in an executive capacity and shall perform the duties
of SVP, General Counsel and Corporate Secretary as commonly associated with this
position, and as required by the Chief Executive Officer. In this role, you will
be responsible for oversight and management responsibility for all legal
matters. You will serve as a business-oriented, senior legal advisor, counseling
on issues of overarching importance to the company and assisting in setting and
implementing the Company's overall strategic direction. In addition, you will
focus on the day-to-day operations of the Company and ensure that the Company is
in compliance with all applicable laws, rules and regulations, both state and
federal. You will report to the Chief Executive Officer. Of course, the Company
may change your position, duties, and work location from time to time in its
discretion subject to the terms of this offer letter agreement.
1.    COMPENSATION.
a.Base Salary. Your initial annual base salary will be $300,000, less standard
payroll deductions and withholdings. You will be paid bi-weekly in accordance
with Company practice and policy.


b.Performance Bonus. In addition, you are eligible to earn a quarterly
performance bonus1 target of $37,500 ($150,000 Annualized), based upon the
Company's performance with respect to applicable performance targets, which are
expected to include revenue and profitability targets. The bonus payment shall
be earned upon the fulfillments of Targets and is payable within a reasonable
period of time. The Company will determine in its sole discretion whether the
Targets have been achieved, whether you have earned a bonus, and the amount of
any earned bonus. You must be employed on the bonus payment date to earn and be
eligible to receive any bonus.
1 Performance bonuses are aligned to the Company's quarterly financial reporting
periods.
2.    OPTION GRANT.
a.Equity Grants. Subject to Compensation Committee approval, the Company will
issue you an option (the “Option”) to purchase 50,000 shares of the Company's
common stock pursuant to the Company's 2005 Equity Incentive Plan (the “Plan”)
at an exercise price equal to the fair market value of the stock as of the date
of grant as determined by the Compensation Committee. In addition, subject to
Compensation Committee approval, the Company will grant you the right to receive
5,000 shares of the Company's common stock pursuant to the Plan (the “Restricted
Stock Unit Award”).
b.Vesting Schedule. The Option Award will be subject to a four-year vesting
period subject to your continuous service to the Company as an employee or
consultant (as defined in the Plan and the Stock Unit Award Agreement), with 25%
upon completion of the first year of employment, with an additional 2.0833% of
such shares vesting for each full month of your continuous service as an
employee or consultant following the Start Date. The Restricted Stock Unit Award
will be subject to a four-year vesting period subject to your continuous service
to the Company as an employee or consultant (as defined in the Plan and the
Stock Unit Award Agreement), with 25% upon completion of the first year of
employment, with an additional 6.25% of such shares subject to each Restricted
Stock Unit Award vesting for each full Company Quarter of your continuous
service as an employee or consultant following the Start Date.
c.Governing Documents. The Option will be governed in full by the terms and
conditions of the Plan and your individual Option agreement.
3.
EMPLOYEE BENEFITS. You will be eligible to participate in the Company's standard
employee benefit plans in accordance





--------------------------------------------------------------------------------




with the terms and conditions of the plans and applicable policies which may be
in effect from time to time, and provided by the Company to its executive
employees generally, including but not limited to group health insurance
coverage, disability insurance, life insurance, ESPP, 401(k) Plan, and paid time
off and paid holidays. You will be eligible for reimbursement of your legitimate
and documented business expenses incurred in connection with your employment,
pursuant to the Company's standard reimbursement expense policy and practices.
The Company may modify its benefits programs and policies from time to time in
its discretion.
4.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT. As a condition of your
employment, you are required to sign and abide by the Company's Proprietary
Information and Inventions Agreement (the “Non-Disclosure Agreement”), attached
hereto as Exhibit A.

5.    SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.
a.Location and Duties. You will work at the Company's corporate headquarters
currently located in Fremont, California, subject to necessary business travel.
During your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company's general employment policies) to the business of the Company.
b.Company Policies. Your employment relationship with the Company shall also be
governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company's Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company's general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.
a.Other Activities. Throughout your employment with the Company, you may engage
in civic and not-for-profit activities so long as such activities do not
interfere with the performance of your duties hereunder or present a conflict of
interest with the Company. Subject to the restrictions set forth herein and with
the prior written consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities not expressly mentioned in this paragraph.
b.Conflict of Interest. During your employment by the Company, except on behalf
of the Company, you will not directly or indirectly serve as an officer,
director, stockholder, employee, partner, proprietor, investor, joint venturer,
associate, representative or consultant for or on behalf of any other person,
corporation, firm, partnership or other entity whatsoever known by you to
compete with the Company (or is planning or preparing to compete with the
Company), anywhere in the world, in any line of business engaged in (or planned
to be engaged in) by the Company; provided, however, that you may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange.


6.
AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the Company
is at-will. Accordingly, both you and the Company may terminate the employment
relationship at any time, with or without Cause (as defined below), and with or
without advance notice.



7.    DEFINITIONS.
a.Definition of “Cause.” For purposes of this offer letter agreement, “Cause” is
defined as one or more of the following events: (i) the indictment or conviction
for a felony or other crime, or any misdemeanor involving moral turpitude; (ii)
the commission of any other act or omission involving fraud or intentional
deceit with respect to the Company or any of its affiliates or any of their
directors, stockholders, partners or members; (iii) any act or omission
involving dishonesty that causes material injury to the Company or any of its
affiliates or any of their directors, stockholders, partners or members; (iv)
gross negligence with respect to the Company or any of its subsidiaries; (v)
willful misconduct with respect to the Company or any of its subsidiaries; (vi)
any other material breach of this agreement or any other agreement referred to
herein (including the Non-Disclosure Agreement); provided, however, that, it
shall only be deemed Cause pursuant to clause (vi) if you are given written
notice describing the basis of Cause and, if the event is reasonably susceptible
of cure, you fail to cure within thirty (30) days.
b.Definition of “Good Reason.” For purposes of this offer letter agreement,
“Good Reason” is defined as one or more of the following conditions that occur
without your written consent: (i) the assignment to you, or the removal from
you, of any duties or responsibilities that results in the material diminution
of your authority, duties or responsibilities as




--------------------------------------------------------------------------------




SVP, Services, including a Change in Control that results in your no longer
serving as the SVP, Services, or any similar position; (ii) a material reduction
by the Company of your base salary; (iii) the Company's material breach of its
obligations to you under this offer letter agreement; or (iv) your office
relocation to a location more than fifty miles from your then present location;
provided however that, it shall only be deemed Good Reason pursuant to the
foregoing definition if (x) the Company is given written notice from you within
ninety (90) days following the first occurrence of a condition that you consider
to constitute Good Reason describing the condition and fails to remedy such
condition within thirty (30) days following such written notice, and (y) you
resign from employment within ninety (90) days following the end of the period
within which the Company was entitled to remedy the condition constituting Good
Reason but failed to do so.
c.Definition of “Change in Control. ” For purposes of this offer letter
agreement, “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of either of the following events:
i.There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or
ii.There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
8.
CHANGE IN CONTROL SEVERANCE BENEFITS. lf, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and if you sign, date, return to the Company and allow to
become effective a release of all claims in a form satisfactory to the Company
in its sole discretion (the “Release”); then in lieu of any Severance Benefits
set forth in Section 10 herein, you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”):

a.
The vesting of all unvested stock options and all unvested grants of restricted
stock herein referred to and any subsequent grants of stock options, restricted
stock or any other stock awards in future plans, shall accelerate in such amount
equal to the number of shares that would vest over an additional twenty-four
(24) month period as if you have continued to be an employee of the Company for
additional twenty-four (24) months following your termination;

b.
You will be eligible to receive severance pay in the total amount equal to the
sum of twelve (12) months of your base salary in effect as of the employment
termination date. For purposes of this Section 9(b), “base salary” as used
herein does not include any annual performance bonus or any other bonus payment.
The severance pay will be subject to required payroll deductions and
withholdings, and will be paid in twenty-six (26) equal installments over a
period of twelve (12) months, with such payments made on the Company's normal
payroll schedule; and

c.
If you timely elect and continue to remain eligible for continued group health
insurance coverage under federal COBRA law or, if applicable, state insurance
laws (collectively, “COBRA”), the Company will pay your COBRA premiums
sufficient to continue your group health insurance coverage at the same level in
effect as of your employment termination date (including dependent coverage, if
applicable) for twelve (12) months after the employment termination date;
provided that, the Company's obligation to pay your COBRA premiums will cease
earlier if you become eligible for group health insurance coverage through a new
employer and you must provide prompt written notice to the Company if you become
eligible for group health insurance coverage through a new employer within
twelve (12) months of your employment termination date.





--------------------------------------------------------------------------------




9.
SEVERANCE BENEFITS. If, at any time other than during the 12 month period
following a Change in Control, your employment is terminated by the Company
without Cause, or by you for Good Reason; and if you sign, date, return to the
Company and allow to become effective a release of all claims in a form
satisfactory to the Company in its sole discretion (the “Release”); then you
shall be entitled to receive the following severance benefits (the “Severance
Benefits”):

a.
Severance pay in the total amount equal to the sum of six (6) months of your
base salary in effect as of the employment termination date. The severance pay
will be subject to required payroll deductions and withholdings, and will be
paid in thirteen (13) equal installments over a period of six (6) months, with
such payments made on the Company's normal payroll schedule. For purposes of
this Section 10(a), “base salary” as used herein does not include any annual
performance bonus or any other bonus payment; and

b.
If you timely elect and continue to remain eligible for COBRA, the Company will
pay your COBRA premiums sufficient to continue your group health insurance
coverage at the same level in effect as of your employment termination date
(including dependent coverage, if applicable) for six (6) months after the
employment termination date; provided that, the Company's obligation to pay your
COBRA premiums will cease earlier if you become eligible for group health
insurance coverage through a new employer and you must provide prompt written
notice to the Board if you become eligible for group health insurance coverage
through a new employer within six (6) months of your employment termination
date.

10.
CONDITIONS TO ELIGIBILITY TO SEVERANCE BENEFITS OR CHANGE IN CONTROL SEVERANCE
BENEFITS. Notwithstanding the foregoing, you will not be eligible for the
Severance Benefits or the Change in Control Severance Benefits if: (A) your
employment is terminated for Cause, or if you resign for any reason that does
not qualify as Good Reason; or (B) in the event that you materially breach the
Non-Disclosure Agreement, the Release of claims, or any other obligations you
owe to the Company after termination of your employment (including but not
limited to the provisions of the Non-Disclosure Agreement), and the Company's
obligation to provide the Severance Benefits or the Change in Control Benefits
(or to continue to provide such benefits) will cease immediately and in full as
of the date of your breach.

11.
DEFERRED COMPENSATION. Anything in this agreement to the contrary
notwithstanding, if the Company reasonably determines that any payments
hereunder fail to satisfy the distribution requirements of Section 409A(a)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”) and you concur with
such determination in writing, then the payment of such benefit shall be delayed
to the minimum extent necessary so that such payments are not subject to the
provisions of Section 409A(a)(1) of the Code; provided, however, that in no
event shall such delay be more than six (6) months and one (1) day from the date
of termination of your employment with the Company.



12.    EXCISE TAX.
a.
Anything in this agreement to the contrary notwithstanding, if any payment or
benefit that you would receive pursuant to this offer letter agreement or
otherwise (“Payment”) would constitute a “parachute payment” within the meaning
of Section 280G of the Code, and but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be equal to the Reduced Amount (defined below). The “Reduced Amount” shall
be either (y) the largest portion of the Payment that would result in no portion
of the Payment (after reduction) being subject to the Excise Tax, or (z) the
entire Payment, whichever amount after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes), results in your receipt, on an after-tax basis, of the
greatest amount of the Payment to you.

b.
If a reduction in the Payment is to be made, the reduction in payments and/or
benefits shall occur in the following order unless you elect in writing a
different order (provided, however, that such election shall be subject to
Company approval, such approval not to be unreasonably withheld or delayed, if
made on or after the date on which the event that triggers the Payment occurs
(the “Payment Event”)): (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to you. In the event that acceleration of compensation from your equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless you elect in writing a different order
for cancellation.

c.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Payment Event shall perform the foregoing
calculations. If the accounting firm so engaged by the Company





--------------------------------------------------------------------------------




is serving as accountant or auditor for the individual, entity or group
effecting the Payment Event, a nationally recognized accounting firm appointed
by the Board and reasonably approved by you shall make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
d.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and you within fifteen (15) calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm's determinations, which shall be final
and binding.



13.
DISPUTE RESOLUTION. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules. By agreeing to
this arbitration procedure, both you and the Company waive the right to resolve
any such dispute through a trial by jury or judge or by administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator's essential findings and conclusions and a statement of
the award. The Company shall pay all of JAMS' arbitration fees. Nothing in this
letter agreement shall prevent either you or the Company from obtaining
injunctive relief in court if necessary to prevent irreparable harm pending the
conclusion of any arbitration. The parties agree that the arbitrator shall award
reasonable attorneys fees and costs to the prevailing party in any action
brought hereunder, and the arbitrator shall have discretion to determine the
prevailing party in an arbitration where multiple claims may be at issue.



14.    MISCELLANEOUS.
a.
General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company's discretion, only can be made in a writing
signed by a duly-authorized member of the Company and you. This letter agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this letter agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder.



This letter agreement may be executed in counterparts which shall be deemed to
be part of one original, and facsimile signatures shall be equivalent to
original signatures.
b.
Legal Right to Work. As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.

15.
ACCEPTANCE. Please sign this letter and the attached Non-Disclosure Agreement
and return them to me as soon as possible to accept employment with the Company
on the terms set forth herein. We are very excited about having you join us as
an employee and look forward to working with you.







--------------------------------------------------------------------------------




Sincerely,
Silicon Graphics International, Corp.
By:     /s/ Jennifer L. Pratt            
Jennifer L. Pratt
Senior Vice President, Human Resources




Understood and Agreed:
/s/ Jennifer Pileggi
Jennifer Pileggi


September 12, 2011            
Date


Exhibit A - Invention and Non-Disclosure Agreement




--------------------------------------------------------------------------------






EXHIBIT A


INVENTION AND NON-DISCLOSURE AGREEMENT




